Title: To John Adams from Alexander Hamilton, 21 December 1790
From: Hamilton, Alexander
To: Adams, John



Decr. 21. 1790

The Secretary of the Treasury presents his respects to the Vice President and sends him the report of the Trustees of the Sinking Fund with the Documents referred to in it, in Triplicates according to the  direction of the Board.  He begs leave to  remind The Vice President that this is the last day; of course it is necessary it should be presented to day.  He is sorry that it could not have been prepared sooner.  But that for the President is under cover directed to him  that for the House of Representatives is under cover directed to the Speaker so that nothing remains but to sign & transmit
